Citation Nr: 1447318	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA compensation benefits, in the amount of $2,551.23, to include whether the overpayment was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The issues of service connection for a psychiatric disorder to include posttraumatic stress disorder and whether new and material evidence was received to reopen the claim of entitlement to service connection for hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2013 claim and January 2014 deferred rating decision.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) 

The Veteran served on active duty from January 1976 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated and thus the issue has been characterized as reflected on the title page.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).   

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VBMS includes the Veteran's December 2013 claim for a psychiatric disorder.  Virtual VA includes a July 2014 brief from the Veteran's representative and the January 2014 deferred rating decision.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the instant case additional development is necessary for the following reasons.  First, to ascertain the periods when the Veteran was a fugitive felon.  Second, to determine whether the current debt overlaps with a prior period of recoupment of debt.  

By way of history, in March 2011 the Committee denied the Veteran's waiver of debt in the amount of $,2551.23, which arose from his multiple periods of incarceration.  The Committee explained that the overpayment was created when the Veteran's award was adjusted from January 
[redacted], 1988 to February 
[redacted], 1995, from December 
[redacted], 2000 to June 
[redacted], 2001, and from October 
[redacted], 2009 to June 
[redacted] 2010 as a result of the reduction to half of his 10 percent compensation rate due to his multiple periods of incarceration.  The Committee further noted that the Veteran's award was terminated from October 
[redacted], 2002 to August 
[redacted], 2009 due to the Veteran being the subject of an active warrant.  The record includes a VA letter dated in April 2004, which shows that VA was notified that the Veteran was a fugitive felon due to an outstanding warrant issued by the warrant agency Orange CO So Orlando on October 
[redacted], 2002.  

Thus the records discussed above indicate that the Veteran was a fugitive felon from October 
[redacted], 2002 to August 
[redacted], 2009.  However, the file also includes records that show the Veteran in fact was incarcerated during this period.  Prison records show the Veteran was confined on September 
[redacted], 2004, was granted parole in March 2006, was confined in December 2006, and released from prison on July 
[redacted], 2010.  A report of general information dated in May 2010 shows that the Veteran was incarcerated from August 
[redacted], 2003 to August 
[redacted], 2004, from September 
[redacted], 2004 to August 
[redacted], 2006 and from December 
[redacted], 2006 to August 
[redacted], 2009.  He was extradited to Florida on August 
[redacted], 2009.  In the April 2012 Form 9 Appeal the Veteran contended that he was not a fugitive during his periods of incarceration.  The exact dates when the Veteran was a fugitive felon are necessary as a veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B(a);  38 C.F.R. 
§ 3.665(n)(1).  

A VETSNET Compensation and Pension Award in October 2010 shows that the Veteran was not paid any benefits from October 
[redacted], 2002 to August 
[redacted], 2009.  However, he may have been entitled to some benefits during this period if he was not a fugitive felon, which he claims could be used to offset his debt due to his incarceration.  See April 2012 Form 9 appeal.  

Thus additional development is needed to determine the date when the Veteran's fugitive felon warrant was cleared.  Afterwards, a recalculation of the debt should made.  In recalculating the debt consideration should be given to a prior recoupment of debt created during a period which overlaps with a period creating the debt resulting in the overpayment currently on appeal.  See VA and DMC letters dated in April 2003, which reduced the Veteran's benefits from December 
[redacted], 2000 to June 
[redacted], 2001.  

Accordingly, the case is REMANDED for the following action:

1. Undertake the necessary development to ascertain the dates when the Veteran was a fugitive felon, to include contacting Orange CO So Orlando which issued his warrant on October 
[redacted], 2002.  See April 2004 VA letter.  Obtain documentation as to when the Veteran's warrant was cleared in light of the fact that prison records show that the Veteran was confined on September 
[redacted], 2004, was granted parole in March 2006, was confined in December 2006, and released from prison on July 
[redacted], 2010.  


2.  The AOJ should attempt to determine all dates of parole and whether the appellant was in violation of parole during any of the periods in question.
3. Afterwards, prepare an audit of the indebtedness, clearly setting forth the periods of the overpayment.  In calculating the indebtedness the following must be done:

a.) Clearly indicate the periods when the Veteran was a fugitive felon.

b.) Clearly indicate the periods when the Veteran was incarcerated.

c.) Consider letters from the VA Regional Office and Insurance Center in Philadelphia and the Debt Management Center in April 2003 regarding recoupment of debt from December 
[redacted], 2000 to June 
[redacted], 2001, which partially overlaps with the period that created the debt resulting in overpayment currently on appeal.  

d.) Provide the total amount of the current debt created by the overpayment and the total amount of the debt that has been recouped.  

3. After completing all indicated development, readjudicate the issue of whether an overpayment of $2,551.23 was properly calculated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



